Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
	This action is in response to papers filed June 4, 2021. Applicant’s response to the restriction/election requirement of December 4, 2020 has been entered. Claims 1-17 are currently pending in the application. 
Priority
Applicant’s claim for the benefit as a continuation-in-part (CIP) of prior-filed U.S. Patent Application No. 14/427,870, filed March 12, 2015, which claims the benefit of prior-filed WIPO International Application No. PCT/DE2013/100327, filed September 13, 2013 under 35 U.S.C. 365(c), is acknowledged. 
Acknowledgment is also made of Applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy required by 37 CFR 1.55 of German Patent Application No. DE 102012108560.9, filed in the Federal Republic of Germany on September 13, 2012, has been received in parent U.S. Patent Application No. 14/427,870.
Election/Restrictions
Applicant’s elections of i) "dextran sulfate" as the species of oligosaccharide, ii) “multi-arm PEG” as the species of polymer chain, iii) “SEQ ID NO. 5” as the species of requisite peptide sequence, iv) “enzymatically cleavable linker” as the species of linker, v) “PVGLIG”*** as the species of enzymatically cleavable linker, vi) “mammalian cells” as the species of therapeutic agent, and vii) “induced pluripotent stem cells” as the 
***It is noted that Applicant’s elected species of enzymatically cleavable linker, i.e. “PVGLIG”, does not appear anywhere in the original specification and claims. 
Accordingly, claims 4-6, 9, and 14-16 are hereby withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected subject matter, there being no allowable generic or linking claim. Because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Election was made without traverse in the reply filed on August 25, 2016. Claims 1-3, 7, 8, 10-13, and 17 are currently under examination. 
Specification
The disclosure is objected to because of the following:
1. The “CROSS-REFERENCE TO RELATED APPLICATIONS” section should not make any reference to any foreign patent application or documents, and should certainly not attempt to incorporate any foreign patent document into the specification.
See 37 CFR 1.78 and MPEP § 211 et seq.
2. There appears to be an inconsistency in how the peptide sequence “KA7” is defined, i.e. as either the sequence “CWGGKAKAKAKAKAKA” (for example, in Table 1), or as the sequence “CWGGKAKAKAKAKAKAKA” (for example, in Table 2).
3. The specification contains instances in which British English appears to be employed instead of American English. For example, the term “heparin” appears as 
Appropriate correction is required.
Claim Objections
Claims 1-3, 8, and 13 are objected to for improper English grammatical form for the following reasons:
i. In claim 1, there should be a dash between “negatively” and “charged”, and a comma between “charged” and “sulfated”. Hence, the expression “a highly negatively charged sulfated oligosaccharide” should be “a highly negatively-charged, sulfated oligosaccharide”. 
ii. In claim 1, the expression “said peptide in said peptide-polymer conjugates is a peptide,” appears redundant, and also appears to contain an extraneous comma. Applicant is advised to amend the expression to “wherein said peptide consists of an amino acid sequence…”. 
iii. In claim 2, there should be a dash between “four” and “arm”, and between “star” and “PEG”. 
iv. In claim 3, there appears, at the very least, to be a missing “the” before “dextran sulfate”.
v. In claim 8, there appears to be an extraneous comma between “sequence” and “which”. 
vi. In claim 13, there appears to be an extraneous “and” between “human” and “B cells”. Further, there appears to be an extraneous dash in the expressions “T-cells” and “B-cells”. 

Claim Rejections - 35 USC § 112 1st Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7, 8, 10-13, and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because Applicant is not sufficiently enabled for the full scope of the claimed subject matter. 
The specification, while being enabling for a hydrogel matrix obtained by mixing a polymer-peptide conjugate, in which the polymer is linear PEG or 4-arm PEG of 10 kDa and 40 kDa and the peptide sequence is KA7 (i.e. SEQ ID NO. 5) or KA7-RGDSP, with any one of the sulfated oligosaccharides heparin, dextran sulfate, α-cyclodextrin sulfate, β-cyclodextrin sulfate, and ɣ-cyclodextrin sulfate, wherein the hydrogel matrix e.g. has an elasticity modulus of greater than 10 Pa, does not provide sufficient enablement for such hydrogel matrices obtained by mixing a polymer-peptide conjugate, in which the polymer is linear PEG or 4-arm PEG of 10 kDa and 40 kDa, with any one of the sulfated oligosaccharides heparin, dextran sulfate, α-cyclodextrin sulfate, β-cyclodextrin sulfate, and ɣ-cyclodextrin, wherein the peptide sequence is SEQ ID NO. 5 (i.e. KA5), SEQ ID NO. 18 (i.e. RA5) and SEQ ID NO. 19 (i.e. RA7), and with any and all enzymatically cleavable linker peptide sequences. 
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: 1) scope or breadth prima facie case are set forth below.
1) Scope or breadth of the claims 
The claims are broader in scope than the enabling disclosure. The claims are directed to hydrogel matrices comprising a mixture of a polymer-peptide conjugate and an oligosaccharide; wherein the polymer is any linear-PEG or star-PEG of any size, the peptide is selected from the group consisting of SEQ ID NO. 4, SEQ ID NO. 5, SEQ ID NO 18, and SEQ ID NO. 19, and the oligosaccharide can be heparin, dextran sulfate, and α-, β-, and ɣ-cyclodextrin of any size and shape; and the polymer-peptide conjugate and the oligosaccharide can be present in any absolute and relative concentration, and the system can further include any enzymatically-cleavable linker peptide sequence. 
2) Nature of the invention 
The nature of the claimed invention is significantly more than merely a simple mixture of elements, but rather it is a specific hydrogel matrix structure in the form of an oligosaccharide/peptide/polymer system formed by combining the polymer-peptide conjugate with the oligosaccharide by a non-covalent self-assembly process. Certainly 
3) Relative level of skill possessed by one of ordinary skill in the art
MPEP 2141.03 states (in part), “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc.,  127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) (The Board disagreed 
4) State of, or the amount of knowledge in, the prior art
	As admitted in the specification, the prior art discloses peptides with specific sequences that bind to heparin or other oligosaccharides. The prior art, however, does not disclose the specific sequences to which the claims are limited, i.e. those selected from the group consisting of SEQ ID NO. 4, SEQ ID NO. 5, SEQ ID NO 18, and SEQ ID NO. 19, and their particular ability or lack thereof to bind oligosaccharides, or any particular one of them. Moreover, the prior art says nothing about whether any of these four peptide sequences, even if able to strongly bind a particular oligosaccharide, will lead to optimal hydrogel network self-assembly when chemically coupled to a polymer formed by a linear or multi-arm PEG.  
	5) Level or degree of predictability, or a lack thereof, in the art
	There is an exceedingly high degree of unpredictability. As Applicant points out, even mixtures of star-PEG-peptide conjugates and heparin, in which the peptide, e.g. ATIII, is known to bind strongly to heparin, may not be able to facilitate the self-assembly into the hydrogel network of the invention. 
6) Amount of guidance or direction provided by the inventor

	7) Presence or absence of working examples
Indeed, as already noted, a self-organizing hydrogel matrix can be made by mixing star-PEG (10 kDa)-peptide conjugates with a 14 kDa heparin, if the peptide sequence is selected from SEQ ID NO. 4, SEQ ID NO. 5, SEQ ID NO 18, and SEQ ID NO. 19, and wherein the ratio of star-PEG-peptide conjugate to heparin is 4:1. A self-organizing hydrogel matrix can be made by mixing linear-PEG-peptide or star-PEG-peptide conjugates with any one of heparin, dextran sulfate, α-cyclodextrin sulfate, β-cyclodextrin sulfate, and ɣ-cyclodextrin sulfate, if the linear-PEG or star-PEG polymer is 10 kDa or 40 kDa in size, and the peptide is KA7 (i.e. SEQ ID NO. 5) or KA7-RGDSP. 
The specification provides no examples, either that work or don’t work, utilizing a polymer-peptide conjugate in which the polymer is not a linear-PEG or a star-PEG with size of 10 kDa or 40 kDa. The specification provides no examples whatsoever, either that work or don’t work, utilizing the linear-PEG-peptide or star-PEG -peptide conjugate with dextran sulfate, α-cyclodextrin sulfate, β-cyclodextrin sulfate, and ɣ-cyclodextrin 
8) Quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure
One of ordinary skill in the art would have to conduct a myriad number of experiments to figure out how to make adequate hydrogel matrices with linear-PEG-peptide or star-PEG-peptide conjugates with dextran sulfate, α-cyclodextrin sulfate, β-cyclodextrin sulfate, and ɣ-cyclodextrin sulfate, in which the peptide sequence is selected from SEQ ID NO. 4 (i.e. KA5), SEQ ID NO 18 (i.e. RA5), and SEQ ID NO. 19 (i.e. RA7), and at what sizes and absolute and relative concentrations, and what enzymatically-cleavable linker peptide sequences can be included, to self-assemble into the requisite hydrogel network. One of ordinary skill in the art would have very little if any guidance on what mixtures and parameters will work. As a result, one of ordinary skill in the art would be required to conduct an undue amount of experimentation. 
Genetech, 108 F.3d at 1366 states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.” (Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997)).
Claim Rejections - 35 USC § 112 2nd Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-3, 7, 8, 10-13, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the element “SEQ ID NO. 5” (i.e. the elected species of peptide sequence). The original specification defines SEQ ID NO. 5 as “KA7”. However, the original specification does not appear to be consistent with what constitutes the requisite sequence of “KA7”. At times, the original specification defines “KA7” as the sequence “CWGGKAKAKAKAKAKA” (for example, in Table 1), but at other times the original specification defines “KA7” as the sequence “CWGGKAKAKAKAKAKAKA” (for example, in Table 2). One of ordinary skill in the art cannot definitively ascertain the metes and bounds of “SEQ ID NO. 5”. 
Claim 2 contains the limitation “a four-arm polyethylene glycol (star-PEG)”. One of ordinary skill in the art cannot definitively ascertain whether the four-arm PEG is necessarily limited to being a “star-PEG”; or rather whether a “star-PEG” is merely but one specific example of a four-arm PEG, but the four-arm PEG is not so limited.
Claim 3, which depends from claim 1, states “dextran sulfate has a molecular weight in the range of 4 kDa to 600 kDa”. As presented, the claim appears to be merely attempting to convey a general property or fact about dextran sulfate. One of ordinary skill in the art cannot definitively ascertain whether the claim intends to limit the oligosaccharide of the claimed hydrogel matrix specifically to dextran sulfate with the 
Claim 17 stipulates in a wherein clause that “said hydrogel is provided in the form of hydrogel beads”. Stating that the hydrogel matrix “is provided” in the form of beads appears to be broader in scope than stating that the hydrogel is in the form of beads. For example, the former expression, i.e. is provided in the form of beads, could refer to a future intended use of the hydrogel, but not necessarily the requisite form of the claimed hydrogel itself.  
Claims 2, 3, 7, 8, 10-13, and 17 are (also) indefinite for depending from an indefinite claim. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 7, 8, 10-13, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 6, 9-11 of copending Application No. 16/608,875 (claims filed June 25, 2021). 

Claims 1-3, 5, 6 and 9-11 of U.S. Patent Application No. 16/608,875 disclose a hydrogel matrix comprising PEG-peptide linker-KA7, wherein PEG is e.g. star-PEG, and an oligosaccharide, e.g. dextran sulfate, and wherein the composition can further include mammalian cells (e.g. fibroblast cells). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims do not necessarily exclude PEDOT:PSS.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
No claims are allowed.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320.  The examiner can normally be reached on Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BROWE/Primary Examiner, Art Unit 1617